COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     In the Matter of J.J.

Appellate case number:   01-19-00712-CV

Trial court case number: 2018-03598J

Trial court:             315th District Court of Harris County

       On April 10, 2020, appellant filed a motion to remove the clerk’s record from public
viewing on this Court’s website because it contains sensitive information that has not been
redacted. See TEX. R. APP. P. 9.8(c), 9.9. Ten days have passed and no party has opposed the
motion. See TEX. R. APP. P. 10.3. Accordingly, we grant the motion and direct the Clerk of this
Court to remove the clerk’s record from this Court’s website. See TEX. R. APP. P. 9.9(e).
       It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack_______
                    Acting individually  Acting for the Court


Date: __April 21, 2020____